IN THE SUPREME COURT OF THE STATE OF KANSAS


                                          No. 119,998

                                       STATE OF KANSAS,
                                           Appellee,

                                                v.

                                       JEREMY D. LEVY,
                                          Appellant.


                                SYLLABUS BY THE COURT

1.
       A person has committed the crime of criminal discharge of a firearm at an
occupied motor vehicle under K.S.A. 2020 Supp. 21-6308(a)(1)(B) if: (1) that person
recklessly and without authorization discharges a firearm; (2) that discharge was "at a
motor vehicle" independent of the shooter's intended target; and (3) a person was inside
the vehicle.


2.
       Gang affiliation evidence is admissible if it is relevant and there is sufficient
evidence that gang membership or activity is related to the crime charged.


3.
       A felony-murder jury instruction which states the defendant or another killed the
victim does not improperly broaden a charge against the defendant, even if the complaint
or information stated the defendant killed the victim.


       Appeal from Sedgwick District Court; JEFFREY E. GOERING, judge. Opinion filed April 23, 2021.
Affirmed.

                                                 1
        Peter Maharry, of Kansas Appellate Defender Office, was on the briefs for appellant.


        Lance J. Gillett, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, were on the brief for appellee.


The opinion of the court was delivered by


        STEGALL, J.: Jeremy D. Levy was convicted by a jury of first-degree felony
murder and received a hard 25 sentence. On appeal, he challenges the sufficiency of the
evidence used to convict him; claims the district court erroneously admitted gang
evidence; argues his jury instructions impermissibly expanded the charge against him;
and suggests cumulative error denied him a fair trial. We find no error and affirm his
conviction.


                             FACTS AND PROCEDURAL BACKGROUND


        Erick Vazquez was shot to death as he sat inside his gray Nissan truck in the
parking lot of a strip mall in Wichita on June 17, 2017. He was an innocent victim caught
in cross-fire between two rival gangs. Jeremy D. Levy was a member of the Folk
Gangster Disciples, while three individuals—including KeAndre Summers—were
members of the Piru Blood gang. Levy had been getting a haircut at the barbershop in the
strip mall when he saw the three Piru Blood members sitting on the tailgate of a white
Ford F-150 in the parking lot.


        According to the barber, Levy became agitated and said that he did not "get along"
with the group outside. After the haircut, Levy left the barbershop and the barber saw him
turn right toward some shops further down the strip mall. At that point, the barber saw
Summers pull a gun and heard shots ring out from the direction Levy had gone. Summers


                                                     2
returned fire, and the three Piru Blood members crouched down using the F-150 as cover.
A gun battle ensued until the three Piru Bloods were able to drive off in a white car. After
the shooting, the barber went outside to render aid but did not see Levy.


       Once police arrived, they found a parked Nissan truck with its engine revving at a
high rpm and Vazquez unresponsive in the driver's seat with his foot on the gas. He was
declared dead on the scene. Investigators recovered shell casings near the F-150's driver's
side door, in the bed, and on the truck bed toolbox. Testing determined two firearms were
used in the shooting. The State's theory at trial was that Levy and Summers engaged in a
mutual gun battle and Vazquez was an unfortunate bystander. The State relied on
eyewitness testimony to establish that both Levy and Summers participated in the gun
fight. Levy and Summers were charged in separate criminal cases.


       An officer with significant experience with Wichita gangs—Detective Sage
Hemmert—testified generally about Wichita gangs and to the rivalries between the
Bloods and the Gangster Disciples, or "GD's." According to Detective Hemmert, this
feud began in 2008. Detective Hemmert confirmed that Summers and the others with him
were "Piru Blood" gang members and identified Levy as a Gangster Disciple. He
explained a music video posted to social media intensified tensions. The video, which
featured Summers, was filmed by a Piru Blood and included lyrics about "shooting
people in the face and the head" and included "several lyrics about sending people to the
cemetery"—directed at the GDs.


       The State arrested Levy on July 8, 2017, and charged him with felony murder with
the underlying felony of criminal discharge of a firearm at an occupied vehicle. At trial,
Levy focused on the State's lack of direct forensic evidence tying him to the shooting and
attacked Detective Hemmert's gang theory as motivation for the shooting. A jury




                                             3
convicted Levy of first-degree felony murder and Levy received a hard 25 sentence. He
directly appeals.


                                             DISCUSSION


       On appeal, Levy raises four instances of error. First, he challenges the sufficiency
of the evidence used to convict him. Second, he asserts the district court erred when it
permitted Detective Hemmert's gang evidence testimony. Third, he alleges the district
court impermissibly "broadened the charge" against him. Fourth, he claims cumulative
error denied him a fair trial. Finding no error, we affirm the district court.


Sufficiency of the Evidence


       Levy first attacks his felony-murder conviction by challenging the sufficiency of
the evidence to support the underlying crime of criminal discharge of a firearm at an
occupied vehicle.


               "'When sufficiency of the evidence is challenged in a criminal case, the standard
       of review is whether, after reviewing all the evidence in a light most favorable to the
       prosecution, the appellate court is convinced a rational factfinder could have found the
       defendant guilty beyond a reasonable doubt. Appellate courts do not reweigh evidence,
       resolve evidentiary conflicts, or make witness credibility determinations.'" State v.
       Chandler, 307 Kan. 657, 668, 414 P.3d 713 (2018).


       "Felony murder is the killing of a human being committed 'in the commission of,
attempt to commit, or flight from an inherently dangerous felony.'" State v. Potts, 304
Kan. 687, 694, 374 P.3d 639 (2016). "Criminal discharge of a firearm is the . . . [r]eckless
and unauthorized discharge of any firearm . . . at a motor vehicle . . . in which there is a




                                                    4
human being whether the person discharging the firearm knows or has reason to know
that there is a human being present." K.S.A. 2020 Supp. 21-6308(a)(1)(B).


       Levy claims that the evidence at trial only showed he intended to fire at Summers,
not at an occupied vehicle. He then argues this evidence is legally insufficient to support
a conclusion that he was committing the underlying felony. We begin by assuming
Levy's interpretation of what the evidence at trial showed—i.e., that he only intended to
shoot Summers—and address his argument concerning legal sufficiency.


       Levy acknowledges our decision in State v. Farmer, 285 Kan. 541, 175 P.3d 221
(2008), is likely fatal to his position. But he urges us to reconsider Farmer and adopt the
rationale expressed by Justice Beier in her dissent. In that case we held that the previous
iteration of our criminal discharge statute was not a specific intent crime. In other words,
the State did not have to prove that the shooter both intended to discharge a firearm and
that the shooter intended to shoot the vehicle (as opposed to some other target). We held:


               "The statute was designed to cover situations where there are difficulties in
       proving the shooter's intent. According to Farmer's, and the dissent's, interpretation of the
       criminal discharge statute, there cannot be any evidence of intent to shoot at anything
       other than the occupied vehicle or building itself. In other words, there must be a
       complete absence of intent to hit an occupant of an occupied vehicle or building for the
       statute to apply. Such a construction eviscerates the criminal discharge statute by putting
       the focus right back on the shooter's intent, thus making it unavailable in the very
       situations it was designed to cover-situations where proof of intent to injure or kill is
       problematic." 285 Kan. at 546-47.


       Justice Beier dissented and focused on the statutory language "'at [a] . . . motor
vehicle.'" 285 Kan. at 556 (Beier, J., concurring in part and dissenting in part). She
concluded this phrase was not ambiguous and incorporated a specific intent element into
the crime. In other words, proving a specific intent to shoot at the vehicle itself, rather

                                                     5
than some other target, was a necessary element of the crime of criminal discharge. As
Justice Beier wrote:


       "[T]here is zero evidence that Farmer shot at the vehicle in which DeAundrey Neal
       happened to be sitting rather than at Neal himself. . . .


                ....


                ". . . The phrase, 'at [a] . . . motor vehicle,' does not look or sound ambiguous to
       me. Shooting at a motor vehicle is one thing; shooting at a person is something else.
       Regardless of whether the State's or the defendant's version of events is relied upon here,
       Farmer shot only at Neal." 285 Kan. at 556 (Beier, J., concurring in part and dissenting in
       part).


Levy now relies on the rationale of the Farmer dissent to claim that because the evidence
showed he only intended to shoot at Summers, not at Vazquez' truck, he could not have
committed the underlying felony of criminal discharge. We decline Levy's invitation to
revisit our Farmer holding. In Kansas, the crime of criminal discharge does not require a
specific intent to shoot "at a motor vehicle" as opposed to at some other target—whether
that target is inside the vehicle, hiding behind the vehicle, or only nearby the vehicle.
This conclusion is further supported by the legislative amendments to the criminal
discharge statute altering the necessary state of mind to "reckless." Compare K.S.A. 2006
Supp. 21-4219(b) (criminalizing "the malicious, intentional and unauthorized discharge
of a firearm") with K.S.A. 2020 Supp. 21-6308(a)(1)(b) (changing the mens rea to
"reckless"). Putting all this together, a person has committed the crime of criminal
discharge under K.S.A. 2020 Supp. 21-6308(a)(1)(B) if: (1) that person recklessly and
without authorization discharges a firearm; (2) that discharge was "at a motor vehicle"
independent of the shooter's intended target; and (3) a person was inside the vehicle.




                                                      6
       Even under Levy's interpretation of the evidence produced at trial, that evidence
was legally sufficient to support the jury's determination that Levy committed the
underlying felony of criminal discharge.


The district court did not abuse its discretion when it admitted Detective Hemmert's
testimony.


       At trial, Levy objected to the district court's admission of Detective Hemmert's
testimony concerning gang "warfare" in Wichita and Levy's gang affiliation. Levy
contends the evidence showed Summers' and Levy's feud was personal—not gang
related—and that Detective Hemmert's testimony prejudicially played on the jury's fear
of gangs. Levy essentially claimed Detective Hemmert's gang testimony was not relevant
and that its prejudicial impact far outweighed its probative value. The district court
permitted the testimony, though it gave a limiting instruction.


       On appeal, Levy renews his arguments and claims the district court committed
reversible error by admitting the testimony and providing an insufficient limiting
instruction. Even though Levy recognizes gang evidence is not K.S.A. 60-455 evidence,
he believes using gang evidence cast the shadow he was "a general wrongdoer."


       The admission of evidence involves several legal considerations: determining
relevance; identifying and applying legal principles including rules of evidence; and
weighing prejudice against probative value. See State v. Shadden, 290 Kan. 803, 817-18,
235 P.3d 436 (2010). We apply various standards of review during this process. First, we
consider whether the evidence is relevant. All relevant evidence is admissible unless it is
prohibited by statute, constitutional provision, or judicial precedent. See K.S.A. 60-
407(f); Nauheim v. City of Topeka, 309 Kan. 145, 153, 432 P.3d 647 (2019). K.S.A. 60-
401(b) defines relevant evidence as "evidence having any tendency in reason to prove
any material fact." See State v. Lowery, 308 Kan. 1183, 1226, 427 P.3d 865 (2018).


                                              7
       Relevance has two elements: materiality and probativeness. See State v. Miller,
308 Kan. 1119, 1167, 427 P.3d 907 (2018). Evidence is material when the fact it supports
is in dispute or in issue in the case, and our standard of review for materiality is de novo.
308 Kan. at 1166-67. Evidence is probative if it has any tendency to prove any material
fact, and we review a lower court's decision that evidence is probative for abuse of
discretion. 308 Kan. at 1166-67. A judicial action constitutes an abuse of discretion if
(1) it is arbitrary, fanciful, or unreasonable; (2) it is based on an error of law; or (3) it is
based on an error of fact. State v. Ingham, 308 Kan. 1466, 1469, 430 P.3d 931 (2018). A
district court may still exclude relevant evidence if it finds its probative value is
outweighed by its potential for producing undue prejudice. See K.S.A. 60-445. "Gang
affiliation evidence is admissible if relevant." State v. Peppers, 294 Kan. 377, Syl. ¶ 1,
276 P.3d 148 (2012). For gang evidence "to be admissible there must be sufficient proof
that gang membership or activity is related to the crime charged." 294 Kan. 377, Syl. ¶ 2.


       Levy contends his and Summers' animosity was personal, and not due to their
gang affiliations. His theory hinges upon a supposed love triangle entangling Levy and
DeAdrian Johnson—a member of the Piru Bloods.


       Detective Hemmert testified Levy and Summers were members of rival gangs who
at the time were warring factions. Hemmert established the Wichita Blood/Folk feud
started in 2008 after "a high-profile homicide." Detective Hemmert noted perceived
slights by one group could quickly ramp up hostilities for a time. The groups would
retaliate for even slight infractions, including disrespect for group members, fights over
love-interests, or physical altercations at places like night clubs. These flash points would
"spill into three months worth of violence."




                                                8
      Detective Hemmert described rising hostilities from December 2016 to early 2017.
Hemmert listed various key players in each group and a chronology of violent
altercations, starting in October 2016. The detective's testimony explained how the
alleged "love triangle" was enmeshed in the gang rivalry. On March 9, 2017, Brian
Collier, a Folk gang member, posted Facebook videos threatening Levy's romantic rival
from the Piru Blood gang by name. These threats extended to "all of [his] friends and
associates." Detective Hemmert identified "a 17-year old girl"—N.W.—as the video's
impetus. Hemmert explained N.W.'s place in the puzzle:


      "[T]here was already animosity between these two groups prior to when this video was
      produced on New Year's Day of 2017 and the beef about [N.W.] stated in the fall of
      2016. So insofar as is there animosity between these two groups which motivates them to
      make a music video disrespecting the other group and is [N.W.] a part of that animosity?
      Probably."


      The key portion of Detective Hemmert's testimony is as follows:


      "Q: And this theory about [N.W.] being at the center of some sort of triangle between
             Mr. Levy and [N.W.]—and who was the other young man?


      "A: DeAdrian Johnson.


      "Q: DeAdrian Johnson. That's really the only theory is you're here to share with us as an
             explanation as to why Mr. Vazquez died; is that correct?


      ....


      "A: That is at the core of this feud. That's not the only contributing factor by any means
             to this feud. But the feud between Jeremy [Levy] and DeAdrian [Johnson], yes,
             [N.W.] was at the core of that. Everything that I've learned and throughout the
             several months of investigation pointed to that." (Emphases added.)



                                                    9
       On cross-examination, Detective Hemmert explained N.W.'s relationship had to be
viewed in the context of the larger gang conflict:


       "Q: Detective Hemmert, there is this for lack of a better word love triangle explanation
            that you've offered for the jury to consider. Is there any other explanation that would
            explain what's happened here in terms of another kind of a feud or a different feud?


       "A: When you have the long standing feud that I talked about that goes back to 2008, I
            mean, that—you have that aspect of it. You have the music video, Head Shots. You
            have the fact that Debrylan Bell was in fact murdered by members of this rival
            group. You have the [N.W.] aspect to it. You also have Shannon Cavitt and Anthony
            Collins knew each other from several years prior before—I'm talking 2008, 2009,
            before Anthony Collins went to prison and they don't get along at all now. So you
            have some old beefs and problems that all contribute to this feud, but certainly
            [N.W.] is the—was the main driving factor between Jeremy [Levy] and DeAdrian
            Johnson, which drove this feud in large part." (Emphases added.)


       The district court did not err when it held Detective Hemmert's gang testimony
was relevant. There was significant evidence "that gang membership or activity [was]
related to the crime charged." See 294 Kan. 377, Syl. ¶ 2. Hemmert's testimony
established a long-standing feud between warring gang factions in Wichita, and these
factions often violently retaliated against one another. Absent this explanation, there
would be no understandable motivation for the strip mall shooting. The N.W. "love
triangle" does not—by itself—explain the animosity between Summers and Levy. A love
triangle between N.W., Levy, and Johnson does not explain why Summers and Levy
would fire upon each other at first sight. Even Johnson and Summers' friendship fails to
explain why Summers and Levy immediately started a gun battle. Only with Detective
Hemmert's testimony does the "love triangle" begin to fit into a much bigger puzzle in
which Summers' and Levy's animosity becomes clear.


                                                   10
       Second, Levy argues even if Detective Hemmert's gang testimony was relevant, its
prejudicial effect far outweighed its probative value. Levy contends the jury would make
the inferential leap from gang membership to criminality to conviction regardless of the
evidence. In Peppers, the defendant challenged "this court's previous rulings that
admission of gang affiliation evidence is not subject to further analysis—including
possible exclusion or limiting instruction—under K.S.A. 60-455 on other crimes and civil
wrongs." 294 Kan. at 387. He "argue[d] that jurors naturally associate gang membership
with criminal activity, and thus evidence of gang affiliation needs to be treated like other
evidence likely to be used by jurors as irrelevant proof of a defendant's general
propensity for wrongdoing." 294 Kan. 387-88.


       We disagreed, explaining:


       "[T]he legislature has demonstrated no inclination to treat gang affiliation evidence in the
       same way it treats evidence of other crimes and civil wrongs. Although evidence of a
       defendant's gang affiliation certainly may be prejudicial, so is most evidence sponsored
       by the State in any criminal trial. If the evidence is nevertheless relevant—i.e., material
       and probative—and not unduly prejudicial, it may be admitted." 294 Kan. at 388.


See State v. Dean, 310 Kan. 848, 861-63, 450 P.3d 819 (2019); State v. Conway, 284
Kan. 37, 50, 159 P.3d 917 (2007).


       In our judgment, the district court did not abuse its discretion in finding Detective
Hemmert's testimony not unduly prejudicial. In fact, the district court guarded against the
potential for undue prejudice by giving the following limiting instruction:




                                                    11
                                    "INSTRUCTION NO. 4


               "There has been evidence offered tending to prove gang membership and
       affiliation. The evidence may only be used to show motive, part of the events surrounding
       the commission of the crime, the relationship of the parties, identification and witness
       bias. This evidence shall not be considered for any other purpose."


While Levy now claims even that limiting instruction was insufficient, we disagree. Levy
points to no caselaw suggesting such a limiting instruction is inadequate. And in fact, we
have approved nearly identical limiting instructions in the past. See Dean, 310 Kan. at
863 ("[T]he district court mitigated any undue prejudice . . . by instructing the jury that
evidence of 'gang membership and affiliation . . . may be used to show motive, part of the
events surrounding the commission of the crime, the relationship of the parties,
identification, and witness bias' and 'shall not be considered for any other purpose.' As a
result, we hold the district court did not err when it admitted evidence of gang
affiliation."). We find no error.


The felony-murder jury instruction was legally appropriate.


       Levy claims the jury instructions used in his trial impermissibly expanded the
charge against him. The complaint read "one JEREMY D. LEVY did then and there
unlawfully kill a human being." Levy compares this to jury instruction No. 7, which
required the State to prove "[t]he defendant or another killed Erick E. Vazquez."
(Emphasis added.) Levy argues expansion from "Levy" to "Levy or another" permitted
the jury to convict him "of something he was never charged with" in violation of his due
process rights. (Emphasis added.)




                                                   12
               "When analyzing jury instruction issues, we follow a three-step process:


               '(1) determining whether the appellate court can or should review the issue, i.e.,
               whether there is a lack of appellate jurisdiction or a failure to preserve the issue
               for appeal; (2) considering the merits of the claim to determine whether error
               occurred below; and (3) assessing whether the error requires reversal, i.e.,
               whether the error can be deemed harmless.'" State v. McLinn, 307 Kan. 307, 317,
               409 P.3d 1 (2018).


       Whether a party has preserved a jury instruction issue affects the reversibility
inquiry. 307 Kan. at 317; see K.S.A. 2020 Supp. 22-3414(3) ("No party may assign as
error the giving or failure to give an instruction . . . unless the party objects thereto before
the jury retires to consider its verdict . . . unless the instruction or the failure to give an
instruction is clearly erroneous."). At the second step, we consider whether the instruction
was legally and factually appropriate. 307 Kan. at 318. Appellate courts use unlimited
review to determine whether an instruction was legally appropriate. State v. Johnson, 304
Kan. 924, 931-32, 376 P.3d 70 (2016). To be factually appropriate, there must be
sufficient evidence, viewed in the light most favorable to the defendant or the requesting
party, to support the instruction. State v. Williams, 303 Kan. 585, 598-99, 363 P.3d 1101
(2016).


       The issue is preserved for our review—albeit under the less favorable clear error
standard because Levy admits he did not object to the instruction below. State v. Dobbs,
297 Kan. 1225, 1237, 308 P.3d 1258 (2013). Levy asks us to hold jury instruction
No. 7—which described first-degree felony murder—was not legally appropriate.
Instruction No. 7 in its entirety read:




                                                    13
                                        "INSTRUCTION NO. 7


              "Jeremy D. Levy is charged with murder in the first degree. Jeremy D. Levy
      pleads not guilty.


              "To establish this charge, each of the following claims must be proved:
              "1. The defendant or another killed Erick E. Vazquez.
              "2. The killing was done while defendant was committing criminal discharge of a
      firearm at an occupied motor vehicle.
              "3. This act occurred on or about the 17th day of June, 2017, in Sedgwick
      County, Kansas.


              "The elements of criminal discharge at an occupied motor vehicle are as follows:
              "1. The defendant discharged a firearm at a motor vehicle.
              "2. The defendant did so recklessly and without authority.
              "3. The motor vehicle was occupied by a human being at the time, whether or not
      the defendant knew or had reason to know it was occupied.
              "4. This act occurred on or about the 17th day of June, 2017, in Sedgwick
      County, Kansas.


              "Recklessly or Reckless
              "A defendant acts recklessly when the defendant consciously disregards a
      substantial and unjustifiable risk that certain circumstances exist."


      Levy's argument runs squarely into our settled precedent. In State v. Robinson, 308
Kan. 402, Syl. ¶ 3, 421 P.3d 713 (2018), we expressly rejected Levy's argument:


              "The trial court does not improperly broaden a charge when it instructs the jury
      on the elements of felony murder by stating the defendant or another killed the victim
      even though the complaint or information stated the defendant killed the victim. The law
      considers all who commit an inherently dangerous felony to be a killer if the fatal blow
      occurs during the commission of, attempt to commit, or flight from any inherently




                                                   14
       dangerous felony, and the instruction informs the jury a defendant may be guilty whether
       the defendant or another committed the fatal act." (Emphasis added.)


       The State could not definitely show who fatally shot Vazquez because no guns
were recovered from the scene. Instead, the State's theory suggested Levy and Summers
engaged in a gun battle—with each firing in the direction of Vazquez' truck—and
Vazquez died as an unfortunate bystander. So, identifying the person who fired the fatal
shot was not necessary—so long as the State showed Vazquez' death occurred as Levy
fired at an occupied vehicle. The State presented evidence Vazquez was shot as Levy
committed the underlying felony of criminal discharge at an occupied vehicle, so we hold
the instruction was legally appropriate.


Cumulative error did not deny Levy a fair trial.


       Finally, Levy argues cumulative error denied him a fair trial. Because we find no
error, the cumulative error doctrine does not apply. State v. Marshall, 303 Kan. 438, 451,
362 P.3d 587 (2015); see also State v. Blansett, 309 Kan. 401, 402, 435 P.3d 1136 (2019)
(explaining that under the cumulative error doctrine, the court must identify "multiple
errors to accumulate").


       Affirmed.


       BEIER, J., not participating.
       MICHAEL E. WARD, Senior Judge, assigned.1




1
 REPORTER'S NOTE: Senior Judge Ward was appointed to hear case No. 119,998
vice Justice Beier under the authority vested in the Supreme Court by K.S.A. 20-2616.


                                                  15